Filing £816 F264 2PRRE YD OOM 5.25 Red on FLSD Docket 09/13/2019 Page 1 of 43

IN THE CIRCUIT COURT OF THE
LiTH JUDICIAL CIRCUIT IN AND FOR

JESUS FERNANDEZ, JR, MIAMI-DADE COUNTY, FLORIDA
CIRCUIT CIVIL
Plaintiff, CASE NO.: 2017-021496-CA-01

Vv.
JERRY FALWELL, JR., et al,

Defendants.

 

Defendant Jerry Falwell, Jr.’s Notice of Filing Affidavit
in Support of Motion to Dismiss for Lack of Personal Jurisdiction

COMES NOW Defendant, Jerry Falwell, Jr., by and through undersigned counsel, hereby
gives notice of filing the attached affidavit of Jerry Falwell, Jr., in support of his previously filed
motion to dismiss for lack of personal jurisdiction (attached hereto as Exhibit A).

Respectfully submitted December 4, 2018.

ALLEN, DYER, DOPPELT + GILCHRIST, PA
1221 Brickell Avenue, Suite 2400
Miami, FL 33131

Tel: (305) 374-8303

BY: _ A/ Joshua B. Spector
Joshua B. Spector, Esq.

Fla. Bar. No. 0584142
jspector@allendyer.com
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 2 of 43
CASE NO.: 2017-021496-CA-01

CERTIFICATE OF SERVICE

I hereby certify that on December 4, 2018, the undersigned electronically filed the
foregoing with the Clerk of the Courts by using the ECF system which will send a notice of
electronic filing to counsel of record.

Rolando A. Diaz

Fla. Bar No. 963150
rdiazi@DLty-lawvyers com

roa oP G-lawyers con

DIAZ LAW GROUP

Dadeland Centre I

9155 S. Dadeland Bivd., Suite 1218
Miami, FL 33156

Telephone: (305) 777-3500

BY: “4/ Joshua B. Spector
Joshua B. Spector, Esq.
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 3 of 43

 
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 4 of 43

IN THE CIRCUIT COURT OF THE

LTH JOUDICIAL CIRCUIT IN AND FOR

MIAMLEDADE COUNTY, FLORIDA
JESUS FERNANDEZ, JR.,

CHRCUTP CIVIL.
Piaintiyy,
¥. CASE NOv 2017-02 7496-CA-O1
JERRY FALWELL, IR. eal,

Defendants, }

Sworn Affidavit in Support of Motion to Dismiss for Lack of Personal Jurisdiction
COMMONWEALTH OF VIRGINIA |
|
COUNTY OF BEDFORD ]

Before me, the undersigned authority, personally appeared Jerry Falwell, dn, who was

Bwarn ahd stated:
i. iam a resident of Bedford County, Virginia, and a citizen of the United States.
2 i anpover the age of majority,

3, This affidavit is made based on my personal knowledge.

.

4. i have reviewed and arn familiar with the allegations made in the above-captioned
lawsuit.

5. During the events alleged in Mr, Fernandez’s pleading, | did not have continugus
and systematic contact with the State of Florida.

6, | have traveled to Florida on a few occasions over the last several years, and thal
travel always Involved vacation with my family. | detail those trins below,

7, Currently, and af ail times pertinent to Mr, Fernandeg’s allegations, my time is
and has been dominated by my role and responsibilities as the president of Liberty University, a

post that | have held since 2007, The job deserintion for thet nast is as Fallows:
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 5 of 43

The Crancetior/President is appointed by the Board of Trustees
and is the Chief Executive Officer of the University. The
Chancellor/President is vested with af! authority, powers, duties
and responsibilities Incident to the management and cantral of the
University to further its Interests, Including the authority to enter
into contracts and transact business In the name of the University,
including the power to purchase, receive, accent, reject, convey,
grant, exchange, trade, partition, release, lease, sublease,
contribute, donate, secure, encumber, pledge aril otherwise
develup, grant and dispose of the assets, real property and other
property Interests of the University, The Chancellor/Presidert,
whose primary responsibility is to the institution, shall serve as a
rember of the Board of Trustees but net serve as its Chairman,
The Chancellor/President shall see that all Board policies and
resolutions of oe Banta are administered and implemented under
hs general supervision, The Chancellor/Presitent is responsible
for the adoption of admin istrative policies, rules and regulal ions
that govern the day to day operations of the University, clarify the
roles and res ponsibili ilities of administrators, staff, faculty and
Students relating to 3 spect ied subject matter, or provide guidance
on procedural matters. in addition to the forego! "0 the
Chancellar/President Spal be responsitie for provid ing focus and
direction for the University and for making Board policy
recoramendations to the Board of Trustees. The
Chancellor/Presitent shall reoresent the University and shall be
responsible for implementing the mission of the University. The
Chancelor/President, or his desi gree, shall preside over and
coordinate all meetings and official convocations of the University,
including student and faculty convocations, The
Chancellor/President is also the principal figisan between Thomas
Road Baptist Church and Liberty University. He provides spiritual
and worldview leadership to the University in the pursull of
excellence, The Chancellor/President, in addition to the duties and
resnansibilities set forth herein, shall have ultimate respansibility
for, aru] exercise appropriate administrative and fiscal control over,
the institution's intercollegiate athletics program, and shall also be
directly rescansible for recruiting students and soliciting
contributions to support the University. The Chancellor/President
may delegate any of his powers to such ather officers of the
University as he may deem appropriaie. The Chancellor/President
Shall take an annual report to the Board of Trusters of the wark,
condBion, and needs of the University as well as any other matters
that may affect the University a5 if pursues the fulfillrnent of is
mission. The palicy and procedure for evaluation of the
Chancellor/President is detailed in Article [V, Section 2,
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 6 of 43

8, Prior to accepting the position as president of Liberty University, | practiced law
for approximately 20 years. A significant component of ry fegal practice regarded real estate
develooment and transactions. In addition ts practicing law, | have also participated in real
properly development projects bul have done so as a cassive investor.

a, ido not own, and have never owned, any real property in Florida,

10. | neither own nor rent any homes outside af Bedford County, Virginia,

li, f.- do nob own, and have never owned, any partion ofa Florida business.

i2. | amnot involved in the day-to-day operation of any Florida business,

is. | am not, and have never been, a manager, officer, director, or executive of a
Florida business.

i4. | do not have any family residing in Florida.

15. | Rave never had 8 post office bex in Florida,

i6, | have never hada Florida teleshone number.

iv. have never had any banking relationships in Florida.

18. | have never had a local ar state license in Florida.

19. | would be severely prejudiced if] am forced to defend myself in the State of
Florida, and abject to the assertion of jurisdiction aver my person,

Comeback Inn, LLC

20, | am familiar with Comeback inn, LLC 1 am not, and have never been, a member
of Comeback Inn, nor have | had any equity Interest In thet company. | have never held a direct
or indirect equity or ownership interest in Comeback {nn.

2i, Comeback Inn is a Virginia company that invests in real property develonmert

projents.

SOFT
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 7 of 43

22. |amnot, and have never beer, an officer, director, executive or manager of
Comeback Inn.

23, His not, a8 Mr. Fernandez alleges, a Florida limited llabuity compariy. To my
knowledge, Comeback Inn has never engaged in business in Florida.

24, While in Florida on two family vacations, | did advise and assist Comeback Inn in
evaluating properties in Florida, bul did so as an informal advisor,

25, i met with Mr. Jesus Fernandez, Jr. (Mr. Fernandez”) and/or his father, Jesus
Fernariiez, Sr, on two occasions.

26, During a family vacation to Florida, Mr. Glancarlo Granda introduced me to Mr.
Fernandez and/or his father in the lobby of the Loews Miami Beach Hotel in Miami Beach,
Florida. There was talk in princigie where these gentlemen urged Investment in a Miami-based
youth hostel. This short meeting in the hotel lobby did not result in any agreement, Ht follows that
i did not make any of the alleged promises or offers suggested in Mr, Pernandez’s pleading
during this meeting ar al ary point thereafter,

27. uring this same vacation, | met with realtor Lulgh Gallegos arvl { recall traveling
with Mr, Galegas to look al potential oroperties. | did net act on or make any offers, | dic not
anter any contracts In my personal capacity or on behalf of any dusiness entities,

28, Ona subsequent visit to Florida for another family vacation, my family was
joined by Chris Doyle, Mr. Doyle is my pariner in other real estate ventures in Virginia, Mr,
Doyle and Comeback Inn considered several properties, including the properties at 810, 814, and

}

20 Alton Road (collectively, the "Alton Road Property”), | did participate and advise

Comeback inn, and assisted it in engaging Florida legal counsel to renresert ft in a transartion,

soft]
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 8 of 43

28, During thal particular family trip to Florida where { was joined by Mr. Dayle, |
recall meeting with Mr. Grande and either ar both Mr. Fernandez and his father. This mesting
took place at a Cuban restaurant over breakfast. Also present was realtor, Mr. Litigl Gallegos,
and Mr, Doyle.

30, Ab no point during this meeting or thereafter did | make the alleged offers or
promises to Mr. Fernandez or anyone acting on Mr. Fernandez’s behalf,

31, Following thal trip, Mr. Doyle continued to analyze business onportunities and
corresponded with Mr, Gallegos.

32, Comeback inn contracted to purchase the Alton Road Property,

33. Ulinately, Comeback Inn determined to net proceed with the transaction,

34, Alton Hostel LLC, was forrned to assure that transaction and business
opportunity.

35, Alton Hostel did purchase the Alton Road Property and received a warranty deed
from the seller, recorded with Miami-Dade County's Clerk af Court on February 22, 2013, Book
23502 Pages 1051-1052, a true and correct copy of which is attached here as Exhibit A. 1 wes
not a party to that transaction, as evidenced by the warranty deed,

36. The Alton Road Property is encumbered by a mortgage held by Carter Bank &
Trust, a bank based in Martinsville, Virgirda. This mortgage {s recorded with Miami-Dade
County's Clerk of Court on March 8, 2013, Book 26522, Pages 2593-2805, a true and correct
copy of which is attached here as Exhibit B. 1 arn not a party to that morigade, as evidenced by

the atlached mortgade.

Soryt
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 9 of 43

37. This morigage secures a promissory note made by Allon Hostel to Carter Bank &
Trust in the principal amount of $3,840,000, (Exhibit B at 2, 1 2(4)}. Lam nota reaker of, or
payor on, thal promissory note.

Alton Hostel, LLC

38. lL amnot, and have never been, a member, owner, manager, officer, director, or
executive of Allon Hostel,

39.  L have never been involved in the day-to-day operations of Alton Hostel.

40, Allon Hostel engaged attorney, David Horvath, of the law firm Hurd, Horvath &
Ross, PA. of Palm Beach Gardens, Florida, to form the company and advise it in the purchase
and financing of the Alton Road Property,

4i. With Mr. Horvath's assistance and service as registered agent, Alton Hostel was
formed on or about February 7, 2013,

42,  A€ all pertinent times, my role was limited fo counseling and advising Alton

Hostel in acouisition of the business opportunity and closing of financing.

43, At that time, | was licensed to practice law in Virginia, Lam no longer an active
rember of the Virginia Bar Association and have converted my license to associate membershin

38 | Jack the time to both practice law and carry out my job responsibilities at the university,

44. Prom time-to-time, the managers of Alton Hostel, my son, Trey Falwell, and
Gianeario Granda, cantact me for advice basect on my 20 years of real property legal practice arui
experience investing in.and develaging real estate. | am not paid for that advice.

45. | Rave never charged, invoiced, or collected fees from, Alton Hostel,

46. Alton Hostel has never paid a salary or wages to me.

Gary
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 10 of 43

47, Alton Hostel has never paid any dividends or other equity-related distributions to
me,

4g. The only three members that Afton Hostel has, Rebecca Falwell, Trey Falwell,
and Giancarlo Granda, are the only three members the company has ever had.

49, Alton Hostel has duly issued Schedule K-1 forrrs ta nach of is members for gach
year necessary. As | have never been a mersher, | have never received a Schedule K-1 from
Auton Hostel,

30, | have been informed that the respective ownership interests of Alton Hastel have
never changed. in other words, Mr. Granda did nat became an owner after the company’s
formation. Rather, per his agreement with roy wife and son, he was an owner upon the formation
of Allon Hostel in 2013.

5i, Alton Hostel, through its Florida fegal counsel and registered agent, amended it
governing documents in 2014 to remove Trey Falwell as a “ranaging member” and re-desiqnate
him as a “manager,” and confirm Mr, Granda as a manager ing oublic-facing filing sufficient to
facilflate Mr, Granda’s duties, In so doing, Alton Hostel went from mermber-managed limited
liability company to ¢ manager-managed limited ability company. Nothing changed with regard
to the equity interests of the members with that fling,

Loans to Alton Hostel

bé. My wift and | have made loans to Alton Hostel. Those loans, | have been
informed, have been duly accounted for and booked as loans to Alton Hostel in its federal tax
returns in each pertinent year,

53. My wife and | provided a loan of $1 million for Alton Hostel's purchase of the

Afon Property.

7 ot at
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 11 of 43

54, Later, my wife and | provided additional funds of approximately $800,000 for

renovations of the Allon Property which are being treated as an additional loan.
Alleged Contract with Mr, Fernandez

55. | never made the offers suggested and/or alleged In Mr, Fernandez's pleading or
its exhibits.

56, | would not, and did nol, have any authority fo negotiate on behalf of Alun Hastel
with Mr, Fernandez,

57, | have never hac the power to bind Alton Hostel to any contract,

58. | would not, and did nol, have any authority to negotiate on behalf of Mr. Granda
with Mr. Fernandez.

58, | have never had the power to bind Mr. Granda to any contract.

BO, | have never had any righl, power, ar authority te affect, convey, spf, assign, or
otherwise redistribute any portion of Mr. Granda’s membership interest In Alton Hostel,

Sl. Mr. Grarvia’s interest in the company was granted not in consideration for his
identification of a business opportunity, or af an introduction to Jesus Fernandez, Sr,, but rather
in exchange for his agreement to serve as a local manager. Mr. Granda carried out his
obligations, ard | have personal knowledge that he managed difficult efforts to bring the Alton
Property up to the standards of the applicable building, zoning, and other anplicable codes and
regulations of the City of Miami Beach, Mr. Granda also oversaw the aparcodmately one-
million-dollar renovation project,

b2, |} never spoke with Jesus Fernandez, Jp, or any of his agerits, regarding

employment with Alton Hostel.
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 12 of 43

63. i never spoke with Jesus Fernandez, Jr, or any of his agents, regarding equity
interests in Aiton Hostel,

Ms. Faciolince and Mr. Brache

64, | do not recall ever meeting Jeannette Faciolince or Roberto Bracha,

GS.  LRave been shown pictures of these two individuals, true and correct copies of
which are allached here as Composite Exhibit C, but | do not recognize ether person,

66. To my knowledge, neither Ms. Faciolince nor Mr. Bracho worked an the
transaction for Alton Hostel,

67, Even if they serviced the file for Doral Isles Real Estate, LLC, | do not recall
meeting either person.

68. | never visited the offices of Doral isles Real Estate.

68. | never participated in a mesting at Doral isles Real Estate,

70. The closing on the Alton Road Property took place remotely, not in person.

7. To the extent, any, that | participated in a telephone call with Mr. Luigi
Gallegos, | was never informed thal either Ms. Faclolince or Mr. Bracho were on the fine, But |
do not recall any telephone calls to or fram Doral Isles Real Estate.

72. i have been informed thal Ms, Faciolince was the spouse of Luigi Galleaos.

73, Indeed, in one e-mail from Mr, Lulg] Gallegns to me, he had to explain Ms.
Faciolince’s identity.

74, | did not make the stafernents attributed to me in the affidaviis of Ms. Faciolince

or Mir, Bracho,

Sofia
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 13 of 43

75, Myin rons with realtors were limited fo my role as an adviser to Comeback
inn and Alton Hostel, and to that end my only discussions were with the late Mr. Luigi Gallegos,
the realtor who actually represented Alton Hostel, and the seller's realtor, Susan Gales.

76. Mr, Luigi Gallegos wrote to identify that Ms, Faciolince was his spouse, and had
her license with Doral Isles Real Estate, A true and correct copy of Mr, Gallegos’s e-mail on this
point is attached here as Exhibit D. While Mr. Gallecos was the listed realtor for this
transaction, i might well be that he was communicating his relationship with Ms. Faciolince in
order to credit the closing to her,

f?, | Rave since learned that four days after the seftlement date of this transaction for
ihe Alton Property, Feoruary 21, 2013, that the State of Florida charged Mr. Luigi Gallegos with
grand thefl, frat degree, under section $12,014, Flarida Statutes, on ar about February 25, 2013.

78 | have been shown the docurnent attached as Exhibit E here, which | understand
to be a judgment against Mr, Luigi Gallegos, finding him guilty of grand theft. first dearee, under
section 812.014, Florida Statutes.

No Performance in Florida
79, lam nota party to any contract requiring me to perform any obligation in Florida,
80, Lami nol a party to any contract with Jesus Fernandez, Jr,

FURTHER AFFIANT SAYETH NAUGHT.

under penalties of perjury, | declare that | have read the foregoing affidavit and the facts
stated in dare true and correct to the best of my Knowledge and recollection.

ye , les ly,
Tage esi

a
- “

 

Woftt
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 14 of 43

ak Terember
SWORN TO and subscribed before me on this “{ day of Newarmber, 2018, Jerry
Falwell, Jr, who is:

_Le Personally known to me: or
__ Produced as identification,
Z . 4 “ * yy

fff, ae: Ss re gh Pea Ee RF
EERE EL AS eek
Notary Public

Notary Seal:

   

 

ttt
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 15 of 43

{PRCT EEE EEUU REET ECT UT

CrM SOS 4408
OR Bk 28502 Pas P51 - 10527 (pes)
RECORDED G2/22/2073 LSrsge15
DEED BOC TAX 279934.400
SURTAX 20+ 957.00
HARVEY RUVINy CLERK OF COURT
MIAMI-DADE COUNTY» FLORIDA

David EB. Horvath

Attorney at Law

Hurd, Horvath & Ross, PLA.
8295 N. Military Trail Suite 4
Palm Beack Gardens, FL 33416
561-627-1534

File Number: FALWEQOL

Will Call No.:

[Space Above This Line For Recording Data}

Warranty Deed

This Warranty Deed made this 21st day of February, 2013 between First American Exehange Company, LLC, as
intermediary for Joe Comesana and Mercy Comesana, husband and wife whose post office address is 1830 West 22nd
Street, Miami, PLL 33146, grantor, and Altom Hastel, LLC, a Florida limited ability company whose post office address
is 3206 Sunnymeade Road, Rustburg, VA 24588, grantec:

(Whenever used herein the terms “grantor” and “grantee” include all the parties to this instrument and the heirs, legal representatives, and assigas of
individuals, and the successors and assigns of corporations, trasis and trustess)

Witnesseth, that said grantor, for and in consideration of the sum of TEN AND NO/I60 DOLLARS ($16.00) and other
good and valuable considerations ta said grantor in hand paid by said grantee, the receipt whereof is hereby acknowledged,
has granted, bargained, and sold to the said grantee, and grantee’s heirs and assigns forever, the following described land,
situate, lying and being in Miami-Dade County, Florida to-wit:

Lot 28, Block 3, of AMENDED PLAT GF FLEETWOOD SUBDIVISION, according to the Plat
thereof, as recorded in Plat Book 28, Page 34, of the Public Records of Miami-Dade County, Florida.

Parcel Identification Number: 02-4203-061-0540

Subject to taxes for the current year and subsequent years, covenants, conditions, restrictions, casements,

reservations and limitations of record, if any.
Tagether with ail the tenements, hereditaments and appurtenances thereto belonging or in anywise appertaining.
To Have and to Hold, the same in fee simpte forever.
And the grantor hereby covenants with said grantee that the grantor is lawfilly seized of said land in fee simple; that the
grantor bas good right and lawful authority to sell and convey said land; that the grantor hereby fully warrants the title to said
land and will defend the same sgainst the lawful claims of al} persons whomscever; and that said land is free of all

encumbrances, except taxes accruing subsequent to December 31, 2012.

ie Witness Whereef, grantor has hereunto set grantor's hand and seal the day and year first sbove written.

SoubleTines

GATHENT A 4 OF 2

Book28502/Pagei051 CFN#20130146080 Page 1 of 2
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 16 of 43

OR BM S2BEeSO2 FPG Loss
LAaGT FAGE

Signed, agaled and delivered in our presence:

CSS aa

  

      

 

State of Florida
County of Miami-Dade

The foregoing instrument was acknowledge fore me this 2ist day of Pebriiary, 2 by Joe Comesana and Mercy
Comesana, who [_] are personally known or ave produced a driveseicense as identification.
[Notary Seal} Notary Pub "

Printed Nane:

  

 
   
  

eens? pen My Commission Expi
_— nO NEL :

QUSeTTE MART
wreommso ear

 
       

 
 

    
    

        

Warranty Deed - Page 2 DoubleTimes

EXHIBIT A 2 of 2
Book28502/Page1052 CFN#20130146080 Page 2 of 2
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 17 of 43

PVB2048 Miami-Dade Ciitctal Recends - Print Document
AR Ee
& CPM SOL SRA see
We Eh CA22 bas 2595 - BONS) (ideas)
\y RECORECD OS /08/9N13 Hanes?
~ fh DOC TAX 1280000
Record ae Renna tes THTANS TAY 720i 8
David G. Horvath, Bag, HARVEY ROVING GLERE OF COURT
Hand, Horvnh.d Boss, BA.

NEAMIOGAGE CENT Ys FLORTOA
BeOS: Military Frail, Suite. A :

Palm Guach Gardens PL S34 1G

Return to: Loan Gepartnent, Carter Bank & Trust, PO fox 3748, Martinayilia, VA 24715

This document was prepared by: Loan apartment, Carter Bank & Tetist, PG Box 2749, Martinaviiis, WA 98445
State of Florida's Gocumantary Stamp Tax required by low in the armount-of $ 13, 42." pas been paid to the
Clark of the Ciroult: Oduyt tar the County Comptroler, # agplicablel tor the County of MinmiCreds, State af Fhaide,

~ Space Above This Lins For Recording Data

MORTGAGE

iWith Future Advanae Clavsnt

DATE ANG PANTIES, Ths date ofthis Mortgage Security

inatrament) ta March ~y 2043. The parties seu their
addresses ‘ore:

MORTGAGOR:
ALTON HOSTEL Lic
A Florida Linited Liebiliey Company

3200 Sunnymeade Road,
Rusthurg, VA, 24588

LENDER:
CARTER BANK & TRUST
Organized aud existing under the laws of Virginia
A East Commonwealth Boutevard
Moertingili, VA 24792-1890)

tL CEIVEVANECE, For good and valuable consideration, ‘the fecaint and sufficiency of which ig acknowledged,
ad ID BecueA the Sadurad Babig end Mortgsgcr's parfonyanca: deer this Seautieg lastrumant, Mortgagor does
hereby grant, bargain, convey and mortdase to Leader, the folowing degeribed property:

‘The property is located in Miami-Dade County at 810, 814, & B20 Alton Road, Miami Beech, Forige, 24140 ,
Together with all rights, SACRSMS, appurtinances, royeltes, aloarad rights;
riparian rights, wells, dishes and water tick, cides, timber, afl

Alte Mogted £5
Kavita Sterngs

VAPLEM POR | A OOTHOORD OODLE AOE Sy

of end gas rights, all water and
divergion paymiente of third Harty payments mede

Worttirs Kiuwar Financial Saying C90, O18 Rankors-Syaramate

(ARPA RITE REREN ARR
Book2é522/Page2593 CFN#20130183681 Page 1of 13

hitpe daa miami adecterk com/OfficialecordsiPrl nibocument.aspx?70SaYaolOzmyt YBpi KIRAMMa.Jq%2bC TkKGIDERDGMbYAISGrSRBSAR. 4093
CARIBIT 6 1 of T3
iBBSe 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 18 of 43
FARO

8 iMiami-acde Official Recotde < Print Document

to.crop producers and alaxisting and future iniprovernents, pictures, fixtures, and replasementsthat may Hea,
of at any time in the future, bo part of the real estate descrited {all referred to as Property). “This deeurty
instrument wil remain in effect until. the Secured Debia and alt underlying agreamentx have been terminated in
wining by bender;

2. SEGURED DEBTS ANE FUTURE ADVANCES. Tha term “Secured Geits™ Includes and ths Sacurity inetumnent
vil secure each of the fallewing:

A, Specitic Gebts. The initial indabiéddess secured by this Security Inetrument is the following debis.and all
axtensions, fonewals, refinancings, medifigations and replagermants, 4 promissory nate a ether agreement,
No. 20709, dated March (™ , 2043, from Mortgagor to Lendar, vith # foan ammount af $5,840,000,00 and
maturing on April 1, 2033.
E. Foture Advanses. All future advances made within 20 years trom the date of this Seaulity ingteument fram
Lender fa AMectaggor under the Specific Tlebts executed by Mottgagar by faver af Lander after this Security
inatrument, ff mote tian one persen signs this Sanuity lagtrument, each egiges thet this Secuelty tnetrument
wil secure all future edvannes thatate given to Marigagur sitter individually or with others who may not elen
this Security Instrument. Ad furure adVerned ite secured by this Security bisttumant evan though el of part
may Not yet be advered. All Huture advances are secured ag if made on the date of this Security Instrument,
Nothing in thie Security Ieteument shall constitute & coramiiment ta make additional or future aivariges: it any
aro, Any such commitment must be agreed: to lo a separate wring. fa the event shar Lender feds ta
provide any required notice of the Hght of rescission, Lender waives any aubweduent aagurity interdat io the
‘Morigagor's princips! dwelling thet is created by this Security Inatrument, This Security lastrument wlll aot
secure aay other debt if Lander fails, with raspeet 1 dist other dake, to fold BOY NECMSSarYy TeguineMENts or
irnltadons of Seetlonie. 10a}, 32, or 8 of Requiatian 2.
G, All Debta. All preaart and future debts made within 20 years trom the dete of this Security Instrument fram
Merigader to Lender, even if thin cbeaunity lngtrurent & nai spoatically referenced, or i the future debt is
unrelsted 16 or of a different type than this debi. if more than one person signs this Security instrument, each
agtens thet it will secure debte incurred alithw individuality or with athers wAe Hiay Rot align thle Sécuriny
“ingtrurnert.. Nothing inthe Security Ingtrusient conatintas 3 Soramitmant to make addicenel ar tute fea oy
advances. Any such compiiment must be in writing. in the event thet Lander fale <o provide any required
notice of the right of rescission. Lender waives any subsequent security ieterest in the Martgager's principal
dwalling that ig created by ibis Security Inetramient. This Sacurity Instrument will not secure any debt for
which 4 nonpesssssary, Noh gurchase money deourihy Interest dréated in “household goads” in connection
with & “onnaurnar inen,” ab those terme are defined by federal law governing subfalr enc deceptive credit
pragticns, This Sesurity Instrument wil nor -aature ony. debt far whielr ws security interest is created tn “margin
tock" and Lender dees not attzin a “statement af puree.” 94 defined and required oy Tadaral law governing
senuiities. This Sagurity Instrument will oat secure smy ather debt if Lender falls, with respect to that other

dete, to TUE any necessary requkamants. or iiwiations of Gettlons 19{al, 32. ar 36 af Ragutation 2.

O, Sums Advanced. All sumis adwerecdd and expenses incurad hy Leteler ‘ander tie terme af thls Seauty
inetrurnerit.

4, MAXIMUM OBLIGATION LEMIT: FUTURE ADVANCES. The tol principal amount secured by this Sanurity

HEUNE at ony one Cine snd from tims to Gma will not exeeed: $3,840,000.00, Any Hmoltatios of erent does

not inglide intarest and ether fees ond charges. validiy made purmiant tq shig Security instrament: Aled, this.
Hraletion does net apply to advances made under the tories af this Senurity instriment i protect Lender's

securily and fo perform any of the covenants conteined in this Security histeument.

4. PAYMENTS. ‘Mortpagor agress that Hi paytreants under the Secured Oabrs will be paid when dua arel in
socordanie with the terms ofthe Secured Gebis and this Bacurity ingtiument,

Alton Mootal, Lic"
Hionaty Sh tartiph gop
VATRPNIBOS # ASO OOREDES AUR EN Watters Miumiar fingndind Saivieny RBS, 2073 Ranking Siataine™ Pega?

RENEE AME EE NAB

%

 

 

 

Bock28522/Page2594 CFN#20130183681 Page 2 of 13

hitpa ven 2iniam-dadadcerk, com/OificialRecorda/PrintDocument.as px rGSa'vaotiOzeryt) Vapi kiKAMMiig %2bCOkGOObIRDgMbY2GGcsKBSAR... 2/13
EARHBEP 6 2 of 15
:19-cv- - -2. Entered on FLSD Docket 09/13/2019 Page 19 of 43
BBE? 1:19-cv-23825-UU Document S Miami-Dade Official Records - Print Qoaurment

5, WARRANTY OF TITLE. Mortgager warrants that Morigagor is or will be lawfully seized af the aatete conveyed

by this Security Instruirant and has the right to gant, bargain, convey, se ane fortgage the Property,
MMortgadar alae wartants that the Property is unancumberad, ereept for encunibrannes of recard,

S. PRIOR SECURITY INTERESTS. With regard te any other nertgaga, dead of dust, sucurity agrearient or other
fien dectmant that created 4 pray aenumlty interset of encumbrances on the Property, Mortgagor agrees:

A. Ta make sll payments when due and te gertoren or cofnply with all covenants,

&. To promptly deliver to Lander aay noticos thet Mortgsgor recatves trim the holder,

©. Not te sllow ay modifiestion ar extensign of, nal to femuagt any Tutute advances under-any note or
agreement sequin by the tien document without Lendar'e prior Writhen consarit;

7. CLAIMS AGAINST TITLE,  Moarwagor wit pay all taxes, azseaaments, liens, encumbrances, lease payments,
ground rents, utllities, and other charges relating to the Property when dus. Lender nmy-tequire Mortgegor to
provide to Lander eéples of all mations thet such amounts are due and the roueints evidenging Mortgagor's
eeyment. Martgagar will defend title to the Property agwinet soy qlsicis that syauld imealr the len of this Security
instrument. Mortgagor agrees to gesign to Lender, ae yeiested Gy Lander, any fights, ofairne or datensas

Morigegor may have aaainet partios who supply hor or minrerigig te miainisin ar hnigtove tha Property.

5, OUEON BALE OF -ENCUMBRANCE; Lender tay, a (ty option, declare tha antira batnee of the Secured Sabt
te be inmadiately dua and payable upon the creation of, of contract for the orgetion of, any dian, encumbrnace.
transfer or mile of ail or any part of the Property. hig “ght is subject te the roatrigtians imoogaad by federal iy
U20,F.F, S81), as apalleatie,

$. TRANSFER OF AN INTEREST iM THE MORTGAGOR, 1 Mortgagtir te an aertiny other thant @ natural person (uch
a6 8 Gorparaton, partnership, tented febliity sompeny or other orgenizariant, Lender may derrare! immeniste
payment if

Ae & Ganelinial iriterest in (darwagor js sold ar transferred,

&, There 6.8 change inaliher the identity or nurbear af mambers of a partnership or simier entity,

fy There ia a Shange in awnership of mare than 26 percant.of the voting ateck of 8 corparation, partnership,

imited lability company ot girailarantin:, ee ,
However, Lender ay not demaad payment in the above altuations if it is prohibited hy law ag of che date of this
Seaurity tneteument,

TG, WARRANTIES AND REPRESENTATIONS. Mortgayor makes te Lender tha folowing warranties and
representations whieh will continue ax fong-a8. this Security Metrumeat iain afecn
A. Powee, Morigagor is duly organized, snd validly exiating and incgend standing ir 2 jurisdictions in which
Martgagor operates. Morigager hag the Bower and awhorty ta enter into this transection and to cecy on
artgegar's busiges or activity as i is now belie conducted and, 89 applicable, is qualified to do so in sack
iuflediotion in which Mortpeger onaratas,
, Authority, The exscition, delivery and performance uf this Security Inacruent and the abligation evidenced
by thie Security fastrumen: are withia Mortgageor's powers, have been duly aythorized, fave recelved all
necessary governments! approval, will nat viddalé any providden af faw. of order of caurt or governmental
Bieney, and Wil net violate any agtesmoant to which Mortgagor ig a party ar to whieh Martgeger tet any of
Morigager's property is subject,
G. Nemo and Placa of Business, Other than previously disclosed in writing ta Lander, Mortgagor hes not
changed Mortgager's narie or’ principat place oF business Within tha last 10 years and hae not yeed any other

 

  

TO canis Wolters thana? BigsAdiel Servegs *LGST: 2077 Ranwans fyacanie™ Pigs 2
CRE ENS OPRG IRDA RARGM
Booké8522/Page2595 CFN#20130183681 Page 3 of 13

PS ai aac SoM MRIR eee inocu agen en Yea x UEP RDEAMIAG IQ 2BCSESBOBIRO GMD IGG CEKBSAR,. aia
. &, 43 oF 72
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 20 of 43
THT?

5 Miami-Dade Official Records’. Print Document

trade or ligtitioug rama. Wiheut Lenilar's ptipr written consent, Mortgsger ones. not and wil netuse ny other
Aame and Wil pregerve Mortgagar'y existing hame, irade nemes and franchises,

1}, PROPERTY CONDITION, ALTERATIONS, INSPECTION, VALUATION ANDO APPAAISAL, Monyagor will teas
the Property In-good cangition ard make all rapgins chat are reasonably necdssary. Morigager wil not sormit af
allow any weate, impeiniant, o deterioration. of the: Property, Mortgagor will keep tha Property fea of sais
weeds Ond grasses, Maortgagor agrees that the fghuce of the: acdupancy and ue wll not-subatantisily changa
without Lender's priecwrittan nensant, Mortyagor will ‘net panne ary change inany Ueania, restictive cavensnt
of eager without Lender's: price wiitton congent. Mortgager will notlfy Lender of oll demands, praceedings,
eiaing, snd acorns. against Mongegear. and of any loss or damage to the Property,

Neo partion of the Property yell be removed, daridlished ot materially altered without. Lender's ork Written consent
ancent (har Morigader hax ta rght 1 remove ems cot personel property comprising # part of the Propany that
became wern or-chsctets, Provided thet. such perddrial prapeny i replacdd with other pernaial property at least
equal in-value tothe replaced personal Property, fide-from any title reterition devier, Hecurity sgraement or other
encumbrance. Such replacement of parganal property will ‘be deemed Sublect té the security Interest created bi
this Security inaeument. Morigagor wit not parttian or gubdivids the Property without Lender's pee written
cnngert: ,

Lender or Lendar’s agente may: at Cender'a optien, enter tie Property at anyransonable. time and Hrequansy for
the purpose of Ibepacting, velusting, or apatalaing the Property, Lendar wilt give Motigager novice at the tine at
or Balore an ot-alte fmeneetian, welustign, of aonfmisat for crgoing dus dliganss or otherwise specifying 3
reasonable purpome, Any ingpection) valuation ar appraisal of the Property will he entirely for Conder’ hanatiz and

Mortgager will in. ne way cely on Lenderta inspaction, vaetuation dr appraisal for is own purpoge, axcent as
otherwise provided by law,

 

12. AUTHORITY TO BEAPORAE, H Margagor Ysile to perform any duly of any of the covunanis eattainad in this
Radurty instinnent, Lender nay, withatit notice, perforn or aause tham to be performed, Mortgagor appolnts
Lander ap ationiay intaet to sian. Mortgages name.or pay any amount nacucdery for perfarnanes.. Landers dant
te perform for Mangagor will not create an ObNiEtOn te perio, and Lender's faiture'te parler will not precluda

Loruier front axercising any oi Lender's other rights order thedaw or this Security lnsvument. (any construction
on the Property ia dlacentintied or Hot carted on if-e ciasonable mannes. Lender cay tek sll slope fenessary te

protect Lender's seauriry interest in the Property, including completion: of the songtruction,

13. ASSIGNMENT OF LEASEa AND RENTS. Mortaager dusigns, Grenis, becgalts, conveys end mortgages 16
Lander 6s additional security all tha right: tide and iatereet ia the inflawing (Pragerty),

A. Exiating or future lenses, sublansad, Hcanses, guaranties and any other written oy verbal agreements far ihe
ad and escudensy af the Property, Ineluding bur net limited ie any Bxtension2, tenawals, modifiextions or
replacements {Leases}. :

B, Rants, issuest and prodits, inGhiging ‘but net limlied to security deposits, mininum rents, percentage rents,
edditional rents, canon area maintenance charges, parking charges, real agrate taxes, other appiigahle texe,
ingufanoe Drerihen eontititions, Hquidatad damages fella wing defeulé, cancelation premiums, ous nf rentas
inkivenes, guest receipe, revenues, royanlag, prosaeda; bonuses, stcaunts; contract rights. garatal
intangiites, arid aif tights and claims vehiah Mortgagar tiay have thet in any way pariein fo aF are an account of
the use of occupancy of the whole or any pert of the Property (Rental,

i the event any itein fisted on Lenses ar Rents te-detemtingd te hep personal property, this Ausiinmanc will alee be
ragarded ag a stcurny agreement, RMartvagar wilt promptly provide Lender with copies of the Ledges and witl
cottily these lasses are wud and antisct egples, The existing: Leased will be provided on execution of tha
Assignment, and all future Leases and any other Information with rashect to thesis Leases wil Ke providadt
immediately. after thay are executed. Mortgagor may collect: feoaive, enjoy ond use the Rents so fang aa

Alton Hontas, LLG
Finials Maton rs

VER HEP RAROO DACOOUDOOHINIOSE AK Ya Wittas econ Ringhclal Sarvicux “Haag, OTS Backers Separanespt Fuga a

EERE AE ARR

 

Book28522/Page2596 GFNH20130183641 Page 4 of 13

hits deen marn|-dadederk.con/OMmalRecords/PrinmDasument gapx 89 YaoutOzery1 7s 1K AMMgda AOC IKASObIRDS ME WAIGGesKESAR..: afta

CAREY 3 4 of 13
Wi Miami-Dade Official Renards = Print Siocument

i

1

Mortgadgot ie nonin defauir, Mortgagor will net collect In advance any Rents due Gr%

rase 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 21 of 43
2F204

parted eben

  

HMortgagor ‘itt obtaing Lender's written consent. Upon ustaukt. Mortgagar will receive eny Rants In vust for
Lender and: Mortgager will not cornminghs the Herts with any other funds. When Lender so diraats in wiiting,

Mortgager wil endorse and dativer any payments of Rents froma the Property te Lander.
applied at Lender's discretion tn the Secured Dabis, the costs of managing, grotectiny,

Amounte collected will be
valuatind, sopraising and

preserving the Proparty, ard orhar PRCERIETY expenasa. Mortgagar agrees that thie Eecuriy lnsviment jg
immediately effective between Mortgeger and-Lendar and efeetive ag. to third pariies on the recording of this
Assignment, As lang as tis Assignment 0 b-affeect, Mortgagar warrants ard iipresants that no deafauit exiats
cre the Leases art the parley aubler ta the Legges hove not violated any applicable jaw on laaaeg, feenaag
and fandiords and tenants. Mortgagor, at ite sole cont and expanse, will Kaap, observe and perfor, and require
all other parigs ta the Leases to comply with the Leases and-sny sonticnble jaw. Morigauo or any party ta the
Lease defauts or fale a obsarve sny apolldable iow, Mortgagor will pompily nally Lender, if Merigagor neginets
of refuses to enforce compliance with the tanne of the Leones, then Lender siiny, at Lender's ontien, antdice
‘compliance,  Maridages “will nat sublet, modify, extend, cancel: ar otherwise aker the Leagues, of accept the
surrarder of the Property covered by the. Leases luniage the Leasse so racuita} withaut Lenders COnaenr,
Mertgagor wil not assign, compromisa, subordingte ar ergumher thy Lessae and Rents without Lender's prise

written consent, Lander dows net asaine or become tiahle for the Praperty’s disintenende, de

preciation, “or ottey

insaes ot damuguy when Lender Rts fo nanage, protect af preserve the Property, exept for lngses and damages
due to Lender‘'s grose negligence or intentional torts. Ciehdrevina, Morigagar wlll indainntty Lender ad hold Lender
harrtess tor all liability. joss or damage that Lender ay incur when Lender opts ta éxersiga any of its ramadiag

against any party obligated under the Lausas,

V4. DEFAULT. Morigagor wii-he in dafauk it any al the fatlowing aventa Ihiowe sepdisialy ang collectively an an

Eventof Gefen) aoa:
ACPayments, Mortgayar fads to Make 8 payne iA fall when dug

B. Insalvancy ot Banbrumoy. The death, dissolution or insolvency of, appaintinent of a receiver by or on bahalt
of, application of any debtor relief law, the assignment for the banaitt of arediters by arcan behalf of, the
volavary of frivaluntary termination of existetoe by, or the commancentant of any proieeding under any
preésant of future federal or spate insolvency, henkruptey, reocgenivetion, eoriposition ar debtor rellat law by ar
against Morigagor, Borrower, or any Go-aigner, endotam, surety o7 quarantor of thie Security inatrumant nr any

“other obligations Borrower hes with bender:

G. Business Tenrinedon, Morigagor marges, digaelves, reorgenizes. erids ite husiieas af existence, or a

barther or majority ovanier dles or iz declared jogally labormpatant,

OG. Falure to Bertorm, Moregagar fails te hetform any condition Gt te kagp any promise ob covenant of this

Security Inetrument:

E. Other Pocumenw. A datault occurs under ihe tering af acy other decurnent retering to the Secured Qetrs,
FP, Gfuler Agregments. Mortgagar is in default on any-ovter debt-or agresment Martgagar hes with Lardy.
Gh. Atisragrasentatinn, Mottgsgor-makes any yerbal.or written StRIeTHEnt it provides any financial Afaeintion

that je untrue, Inaccurate, or cancealy 8 Material fact st the time it is ade or provided,
H. dudgaane. Mantgagor fails to satiety of aupesl any judgment againgt Marigager.

h Forfotrune. The Property ix used In a yaanner a farce purpose thet {hreatens conliacstion by a tegel authoray,
4. Name Change, Mortgager charges Morigagor’s nameoor assumes an. additional name witheat nedtying

Lender bafare makkig such # change:

 

Adgoes. Hostels LLG
Roikta Mertgage

WAM FOU ROI Ooo OainERanE tN Woltene Rloway Vinanglel Barezes 80d, 2573 Booked Gyamaet

PPO E AGORA

   

ce

Bookz8522/Page2597  CFN#20130183681

hitpe diene miambdadecterk.com/OtfinialRecords/PrintQacument.aspx?QSe Yaa LACkex HY Sp RR AMMa qh 2bC SkoOoiR fg hb tiGGaskASAR |

GARHBET 5 S of 13

Page 3

Page Sof 13

SETS
Gase 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 22 of 43
2

8 Miami-Dade Offical Records ~ Print Document

&. Property Tranefer. Mortgagar Wansters aff ar a substantial part of Mortgngur s fhansy or property, This
condition of default, ae ht ralates ig the wenafet of the Property, is subject ta the reatrintiens cortalneddn the
DUE OM SALE sectiosg.

i. Property Value. Lender daterminag in good faith that the value af the Property hag declined of ig inpatad,
MM. Matelal Change. Without first notifying. Lender, there de ® material changs fn Maortgaper's ouatiees,
including ownershia, managament, aruf financial conditions,

RN. insecurity, Lenser detarmines in good felth that 2 materist adverse change hes oeturad ty Mortgagar’s
imancial condition from the canditions get forth in Mortgager’s most recent firiancial statement before tha dete
of this Security instrument or that the prospeet fer Paya or parformanoe at the Secured Debits le Inpalred
for any Mason, ,

 

4S. REMEGIES, On or strer the seourrence at an Event of Gefautt, Landay wiay use amy and all remedies Larder
has under state or federal law ar in any document relating to the Secured Tiwhte, Any armnauhts advanced an
Mortgagor's behalf will be immediately due and may be added to the balances owing under the Becured Oebts,
Lender iiay migke a diel for any avid aif ingurande benatity or refunds shet may he-avallabla on Mongager's
Seioui,

Subleci to spy rldht to cute, required tine schedules oF any other notice rights Mortaaadr may Have under fodaral
and state lew, Lender may make ail or any part of ihe aneunt oiving by the terms Bf the Beeured febrs
ivmnediately due and foracioss thie Becuriy Instrument.in s manner provided by sw upon tie osourrence of anh
Event of Default or anytime therestrer:

All remedies ate distinet, curnutative and not exclusive, and Lender ie entitiee t all remedies provided: at taw or
aquiny, whether or net sxpréssly gat jorth, The actagtante by Lender.of any sui iv payenent or partial payinent
un the Secured Dabta after the balanse ig dus of je accelerated of atler forecloaure proceedings are filed wilt not
eonetitute.a walver of Landar’s fight $6 reaulia full snd comple cure af day exigting defeul. Gy hot exercising
any remedy, Lanter dogs Hot waive Condar’s fight ta later consider the event.¢ default H it continues or happens
again,

18. COLLECTION EXPENSES AND ATTORNEYS FEES. 04 or ater the ocourrence of an Event of Gefault, to the
Salant permitted by lew, Mortgagar agrees to bay af expenses of collection, enforcement; veluation, apprataat or
Aratention of Landers righte and remedies wider thls Security laetrdmernt or any Gther document tainting ta the
Secured febis, Martasgcr agree to bey expensie for Lencer to inspect, valuate, appraiae and Rragerve the
Property ard tor any renordation costs of releasing the Property fram this Seaurity (nstrurnent, “Expenses Include,
but ars fet lenited to, attorneys’ fees of 10 pernent of the Principal sunt due one ledger amidunt ad the court
hidges ag reasonable and just, coure aoste atid other degal expendes. ‘Thasa wxgenges are dus andi payable
invnediotaly, tf nat paid immedistely, hase expenses will bear intereat frona the date of payment undl paid in tu
at the highest interast rete in effect as provided for In the terme of the Sechfad Dette: in addition, to the extant
pormitted by the United States Bankruptcy Cade, Morigagor agrens te bay the reagonable stromeys" fees incurred
by Lender to protact Lendar's ights and intardete th connection With any sankrupiey Braqpednys intiated by of
saainst Mortgega . oe

17. ENVIRONMENT AL LAWE SND HAZARDOUS SUBSTANCES. Ag.used ay ihe gection; {1} Erivironmentsl Law
hea, without Hmitation, the Comprehensive Emvronmantal Response, Compensetian and Liabliity Act (CERCLA,
42 UG.0. S801 at aaq.t. alf other federal. state and local laws. fagulations, ondinances, caw? orders, atremey
general opinions of interpretive letters concerning the public health, safety, welfare, eaviranmiant ot a faxerdous
subsianos: and 12} Hazardous Substanes means any toxic, fadioeetive of hegardaua material, waste, pollutant of
contaminant whieh hes characteristics whieh render the substance. dangerous of porentially dangercus- ta tha
aubile health, safery, wallace of enviranment. The teen jiciuded, without mation, any substanves datinged 28

 

"Altes Beostal, 1.0
Fup kta Batis .
VASREAEFOG | IOORA SE OY Watters Khoa Minenatied Batons S908, O73 fantery Pyortarns™ Fags 8

HGR EEG ROH REE

    

Bookz6522/Page2598 CFN#20130183681 Page 6 of 13

hits JAwwwe, mismidadacienk. com/OiicisiRecords/Prini Document acne ?GSs YaoUiOzury 1 Yap TIX AMM dq 2bC 3kGGODIRE gM % 2BGCOKBSAR. ats
EARIBTY 6G of T3
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 23 of 43
VU2eO18 Miami-Gade Official Records. - Fant Gocumant

"hazardous material,” "toxic substance,” "hazardous wastas" "hazardous substonce,” of “regulated subérenck”
under any Environmental Law, ,

Mortgager rapresants, warrants and agrens that:

A, Exoopt as pravinusly-dleciosed and acknowledged in writing t Lender, na Hazardous Substance hae bean,
ig, of wil be located, transportdéd. manigystured, Weeind, refined, of handled by any person ori, under or aheut
the Property, excent in he ordinary Bourse “of business and by sirlet. compliance with all appiicatia
fevitantnental Law,

5. Exoeot as previdusly disclosed and acknowledged Br writing to Lender, Mortgage: has oer ari will nai
eouse. Gortrihute to, of patmit the rolaase of any Hezerdous Substance on the Property:

G. Mortgador wil inwhediazely routy Lender if (1) e releese or threatened feleaza of Hazardaig Substance
becurs On, undar ar about the Property or reigrates by Hirestens to Hilarete from Awarby. prenerty: ar (2) there is
a wighitien of any Environmental Law conceaming tha Property, Is such oan event, Morigagor will take sil
haGeauary remedial action in accardariga with Eavronmental Law,

&. Gxeunt os previeualy digctased and acknewledged in writing te Lander, Martgagor Baa no kndwiadge of or
ranged te believe there le any gending of tireatenad investigation, claim, ar proceeding of any kind relating t.
(i) any Herardeus Substance located on, under of about the Property; or (2) -any violation by Mortasgar ar any
tenant Of any Environmental Low. Mertgagar will invdedlately notify Lender i Wing #8 gar 89 Mortgage
hea feaaan to believe there is any such pending or threstaned Investigation, elaim, of proceeding. In such an
avant, Lender has the right, bit notthe abligation, te farticipste in any such proceeding inchiding tha ‘right fe
recebve copies of any documents relating to such preceadings. ,

£, Except se previously disciosad and ackagwiedged ia writing to Lender, Morigagor and evary tenant have
been. are and wil remain in fal corriplionne with any spaleabis Enviraninantel Law.

F. Except as previously diseased and achnowlnigad in writing to Lender, thete ore ne underground atoraga
links. private dumps of apes wills iicated on or unter Bie Praperry anda such bank, durnp oy well wd be
added saag Lender first Consents in wring,

G. Mortgager will regularly inspect the Fraperty, monitor ihe adtivties and operations on the Propecby, and
confirm that ail petmicg, linenses ar approvals required by any appligable Environmental Law ara obtained and
comotied with.

H, Margegor will permit, oF cease any tenant to pernit, Lander of Landers agant ia enier and Inspect the
Property and review al records at any ressonable time to determine (1) the existence, tacation and nature at
any Hazerdaue Substenoe. on, cinder or about the Property? (2) the existenos, location, natures: and magnitide
of any Hazardous Substanes that has been released on, under or about the Property: or (3) whether or not

Martgagor and any lanant-ara in caripliance with applicable Eivironmantal Law.

i. Upon Lender's raquest asd at any trae, Morigagor agrees, at Martgager's expense, to angede a qualified
eivkonmental anglaser te prepems af emviranmiontal audit of the Property and te. submit the rasta of sual
audit.to Lender The ghoies af the savivonmenteb-enginee? who wil perform auch sudit is subleot to: Lender's
approval,

J. Landay fas the Ahi. Gut not the obligation: wa Rerform any of Martgagor's abligetlons under this section at

Mortgagor’s exparisa,

K, AG a consiquence of any breach at ary representations, warranty ar promise made tn thle seéetion, (4
Mongegur will indemnify and hold Lender and Lender's successora or aselane Harminss Fem and geinat -alt
losses, clalns, demanis, liabilities, damages. cleanup, responae and remediation costs, pensiias and expdisas,
inching without tinitation ef coats of Etigation and athorneys' fees, which Lander ond Lender's eucesasars ey
assigns may sustain; and GU at Lender's discretion, Lander may release this Seeudty fnstrument and in return

 

Alton Home oft
Ponda Baerga ge

VAIOPRAP OD 1 ENR OC O40 52h Wetlers Rtawer Finnnelal Serioed "HO8e, F047 Radios Spite Page ¥

 

Book28522/Page2599 CFN#20130183681 Page 7 of 13

Ripa daw mlacti-dadecierk.com/OfficiaiRecords/Printbagument as [RSs Vag UiexiytV ep tkIARMGsq k2OC3KGROLIRDEMEEZGGEEKBSAR... TENG
EXHIBIT B 7 of 45

foo
:19-cv- 25-UU Document 5-
iSBES° 1:19-cv-238

https Jwwwi inamidadeciesk com ficial Macorde/Printliecumentaspx?GS2 Yaotlhex TY Ep TEERAMMG. Ig BabC SRK GOO DIRE MDS SIG Bch BEAR. :

Miami-Dade Oficial Recards ~ Print Document

Mortgagnr wil provide. Lander with collateral af at least aqual valle to the Property without prejudiaw tw RAY OF
Leraer’s dohte under this Security instrumians,

Ly Nenwithstarding any of the language contained in this Security inateumend to the contery, the tang of this
section wit survive any foreclosure or satinfacton of this Security insteunent ragendiens of any padsage of tits

to Lendar or any digpogition by Lender af Any or Bll of the Property, Any claire and dafariges tothe noniary
are harahy waived,

TS. CONDEMMATION. Morreanoe wilt give Lender prompt natice of any Henig oF threstensd aotion by private ar
public ontities to purchees or lake say or all of the Property through condemnation. eminent domain, or any other
ngarig. Morigugas authorizes Lendar tednzerrena fi Mortgsaor's name if ariyoof the above described -andang oF
elaine. Mattgagor assigns to Lender the proceeds of any award ar claim for deimages ‘cannécted with @
fondemhation or other taking af all or any part of the Property: Suoh pranaeds wil be considarad payments and
wil Ge apolied ag pravidwd in this Security inatrument. Thicassignemant of proceods is gublect to the terme-al any
pricr mortgage, deed of trust, security. agreamentar otter fan docurnent,

19. INBURANCE, Mortgagar agrees to Keep the Progerty Insurad aginst the risks rassonbbly gesoglated with the
Property. Mortieqor will maintain this ingurénige in the amdunte Leader reguires. This Insurance wil inst Luni thal
Progarty is cleazad from this Secority Instrument, What Lender recxdres pursuant to the preceding twee sentences
80 charge during tha term of thé Secured Oabts, Mortgagér may choose the insurande ‘company, subjeat 16
Londer's approval, which will net be ynreggenably withheld, ,

All insurance oolldes and-rondiwale shall lnc a dtandard “mortgage clause" tor “lendar logs neyable claves")
endorgamert thet names Lender as “mortgaged” and “lass payee", Uf required hy Larder, all iesurance palicing
and renewala will also include an “additonal insured“ endorsement thet names Lander as ah “additional ingured®,
it faguired by Lander, Mortgagot agrees in malitain comoretensive qendral Vebility inawance and rental loss cr
business. Interruption dseuranea in -emounte: ane: under policies acnapinhle te Lander, The comprehanaive generat
Gabiitty Inewrence must sare Lenderas an additienal meured. The rentel iaas or business invteruption ingurange
rust bein an smount aqua to at least cavenige of ona veara debt service, and required onarow asdcunt danesits
uf sgreed to seperately in writing)

bharigagor will give Lander and the insurinee company immediate riaties at any less. All ingurance pracceds vill
be applied to restoration or repair of the Property or to the Secured Debis, at Lender's option. if Lender sequifes
the Property in damaged corditian, Mortganer’s rights to any insurance policies and-orocdads wil pasate Lender
to the extent of the Secured Gebts, ,

Mortgagor wit nmiediately notify Lender of oanealistion or técminution of insurance, VF tMlertqaaar follg to bean the
Property insured, Landar May obtain inguiancd to protect Lendar’s interest in the Property and Mortgagar-wdit pay
for the insaranes an Lender's demand. Lander aay demand that Mortgager pay for tha insurance off at once: or
Lender may add the lecurance greciiumi-in the balanes of the Secured Dates and charge infersst on Het the rete
that applies to the Secured Debts, Thigdosuranca may include coveraued not wiginelly tequired of Mertgagor, may
be written by @ company other thea one Mortgager would choogsd,. aad may be written ara higher rate. thar
Mortgage could obtain if Mortngor tarchased the inaurance, Mortgagar ackncwladges and-agrees that Lender ar
one of Lender's affiliates may reqelve commission’ on the purchase of this insurance,

20. ESCROW FOR TAKES AND INSURANCE. Mortgagor wil pay te Lender saioums for fa) yearly pakee arid
aieaaments on the Property whith under the law may be superior te this Securlty tnerrument, fe) yearly tosgahaid
payments er ground rents (any). (eo) ywarly premise fae hazard of property insurance, (do) yearly premiume for
Hood insurance {if any), dnd fe} yearly premiums for morigage insurance Uf aayi. Morigagor wil psy those
amounts ts Lender usless Lender tela Mortgaper, ia witing! that Mortgage dood not heave todo ao, er anless the
law requires otherwise, Morigiger will ruke thoga paymnenia atthe dines fequired by Lander,

2 Entered on FLSD Docket 09/13/2019 Page 24 of 43

 

Ages Haat fh
Fisehdin Siawiginge

RIAA PST A ONE RAGS BH Walters Ehiwir Roars Salons FIRS, AOE Baers Syd tama Bagh &

 

Book28522/Page2600 CFN#20130183681 Page 8 of 13

mAPHBETT 6 S of 73

aeid
:19-cv- - -2 Entered on FLSD Docket 09/13/2019 Page 25 of 43
ease Te19-cv-23825-UU Document 5 Miami-Dade Cifidial Records = Print Documerit

Lender Wil estimate from me te tine Morigagor's yearly tayas, susesarnantg. laasahold paymanta or graund
i rena and insurance prams, whieh will be gelled the Eecrow items. The amounts thet Moregagor pays to
Lander for Egcrow items under this section will be called the Funds,
Lender wil heop the Funds ia @ savings or banking inatltution witch hag ite deposits ar acoounts inswdd or
guaranteed by a fadersl or state agonoy. Hi Lerdecia auch on Inetituden, Lander migy held the Funds, Lender will
use the Firels to any thé Cecrow Herne.

Larter will net be required to pay Morgagay arty viterest at sernings on the Funds uniesa either Wi Lendar and
Mortgagar agrae Ir writing. at the time Mortgagor signed this Security inerument, that Lander wil gay interest on
the Funds; or {fl} the law requires Lendarto fay ifherest on the Funds.

AP he amount @f the funds held by Lender et any time js not auffislent on pay the Escrow Kerns when due, Lenday
imay sotify Mottgager in writing, and, in such cats, Mortgagat will pay te Landa the amount necessary ta make
up the abortage or dalickency. Mortoggor ahatl meke up the shortage of deficiency 43 Landar dirscte, subiant to
the miquiemerte of applicable law,

1. Gyreasen of any defealt under tis Security ingtrument, Landar dactarae ail Secured Debt due and payatly,
Lender ray then anoly any Funds egsinst the Secured Cakes:

When Mortgager hes psid all ot tha sure secured, Lender will pramptty refund to Mortgagar any funds that are
being held by Lender.

21. WAIVERS, Except to the exterd prohibed by lew Mertgager Waives af appralsement arid homestead
axernption fights relating i the Property.

22. FISTURE FILIBIG, Mortgagor gives to Lander a security interest in. all goods that-Mortgageor awne raw niin the
foture and thet are or will begome Fletures telated to the Property,

23. PERSONAL PROPERTY, Mortgagor gives to Lender @ security hiteredt in si personal property feseted on oy
commented, with the Property, ingtuding (eit dary products, ventory, equlinient, eacounts, documents,
ingtraments, chatel papar, general intengibles, and all other items of pecsonal property Mortgsqer owns Agw or in
the Tutuce and that-ore used or ugatyt ih the construction, ewtarshia, dperation, management, ar maintenanes of
iba Property (ailof which shall alsa ba included inthe tent Property}, TRa tern “pdreanal peoperty” apediflgglhy
axeliies that property desorbed as “household gands* secured inv canection with e “sonsurmer™ loan Be thaws,
terms are defined by applicable federal reguistions deverning unfair end deceptive credit practicen, ,

24. APPLICABLE LAW. The Security instrument is governed by the lnwe of Flotide, the United States of Arnarléa,
ang-to the aictént raduired, by the laws af the iurisdigton where the Property is jocated,exeopt to the extent auch
StBte laws are preempted by federal lw.

20 JOINT ANG INDIVIEUAL LIABILITY AND SUICCESSORS. ech Mortgegor’s olilgetions. under this Security
imatriment are indegendant of the. obligations ef ary Othe Mortiagor, Lander miay eue each Marngagor.
individually or together with any other Morigagar, Lender may release any part of the Property and Martdagar wilt
adil be obligated under this Security Instrumann for tha ramaiviing Property. Mortgagor agrens that Lendar and any
party to thig Security Inetrument may extend, mudity or make any charue ia. the tame of this Securlty Instrmagt
or any evidence of debt withgut Mortgegor's consent; Such a change will net ralaase Martgagor fram tha terms
OF this Geourtty dnetrumernt. The duties and Benefits of this Security Indirument wil Bhd and benefit the
suncessors and assigns af Lender and Morgagar,

2h. AMENDMENT. INTEGRATION AND SEVERASILITY. This Security Inatramant may not be amended or
modified by oral aergament. No anienddient dr resdifinaiian of thie Beourity instrument it affective unless made in
writing and executed by Mortgagar and Lender. This Security Inawrumant ahd any other daauments relating to the
Secured Debts aru the compinta snd final evpression of te agreement. it acy provision af thig Senuriny insqurient

 

Aleit Hostel, LES
Faria, Bewtgere
WOES MOcOnIndootate tanga . Waittars Bhawat Grieieied Servions “1988, S073 Bynkide Bykiomi™ Popa i

OREN

 

Book28522/Page2601 CFN#20130183681 Page 9 of 13

hifos ua? rile dablediark dum/Omislalhecartartn niDacumenespy7Q5- regulon Yop TMRAMMG ig 2b CakGoOnRbgMeNaGGckkBeaR.:  aft3
CARHBIT 6 9 of T3
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 26 of 43
AI

Miami-Dade Official Recards~ Print Deckman

ia Usestoreshis, than the unentorceshia provision will be severed snd the remaining praveling will SH be
nvorceahia.

27, INTERPRETATION, Whenever used, the singular includes the plural and the pluret iselidas the sitqulat, The

nection headings ars for conveniance only and are not to be used to interpret of define the tarns af this Baauiy
netrumisnt,

28. NOTICE. ADDITIONAL DOCUMENTS AND RECORRING FERS, Unfezs otherwise required by few, any notice
wil-ba given by delfverinng tt ar mailirig it by firet clase mail to the ‘appropriate party's: address listad in tha DATE
ANO PARTIES seetion, or ta any other address designated in writing. Notee to one Mortgagor will be deamed to
be notee to all Mortgagdrs. Morudagar will Inform Lender la ‘wring of any change in. Mortguger's-riame, address
of othe epallegtion information. Martgagar wil provide Lanier any other, garreat and ‘comp@aie information
Lander requests to alfectivaly mortpage-or corey the Property. Morigacar agraas te pay all expanang, charges
and taxes in connection with the preparation and recerding of this Security Inairumant, Morigagor agraas to sigh,
dallver, afd $e eny additigndl documents or corttoations thet Lander may conaleer necessary to perfect,
sortinus. and preserve Mortgager’s obligations under ibis Security Ingteument and to confirm Leader's Hen atatup
en any Property, and Mortgagor sgtees to pay afl expenses, cherges and taxes in conection with the presartlon
and recerding thereat, Tine te of tie essence. ,

SIGNATURES. By signing under geal, Mottgager agrees to the terme and covenants caitalned in thie Security
Instrument: Mortgage alga acknowledges recalnt of 4 sopy of thig Gecunity Inatrunant.

MORTEAGOR:
Alton Hostel, LUG. « Ravi Lirdted Liatitty Corapany

 
 
 

Ed loved (he: pucftah T*2orm seat

Parr “he Falwell, YET,
aik/a Trey Falwell, Manager

Dak VE Date Hort 44, 23
“MARKGRERS TL

 

Abbie, Hitectel LLG
Primigi thartgaate .
WA JEM ETS) MODS a IN Maltors Where Fcancdal Servinna S19Se, SGUE Barkan Syekene™ Bager 16

 

BookzsS22/Page2602 CFN#20130183681 Page 10 of 13

Riles vAvwwe anda Tiare Fan ica records PriiDesmant anny tG5aY aU eT RE AMMQdg ib 2bCSkGaOnik DeMbMataGeeKBsa.. O49
. EAHIBIT BiG of 12
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 27 of 43

TAI Miars-Dade Official Records.- Print Document

ACKNOWL EDUMENT:

sea

Cy

 

‘The foregoing instrument was swore ta and subscribed betdre me this ae Hey of March, 2013 Jerry L. Falwell, HL ata Trey

Falwell, Managing Member of Alton Eows!, LLC) « Florida limited liebility company i
Hav) 4 personally known te ise or {1 has produced a driver's Heghee as identification,

Che aanche,. ev

{Notary Seal} Notary Publig

 

sronnade Gail Startey

on behalf of the limited Habiligy conipany,

dale Liliich,

Priited Mame: Ayntirdes ecu SLanler

GAG Gintomenmavegen | My Comssission Expires: PLB / POL
i Ratoly Puntic - ty , Pare; ot et |

Hamnseiay,
for ps eae gy

  
 

2488

 

  

Bock28522/Page2603 CFN#20130183681

Page 11 of 13

blips /Awwawe miami adectert, omic RecordsiPrniDecurnet Venere te re KLAMMG gaz bCORGIODIRDAMBMAGSEKESA,.,

oF 4

W413
Nitis vwwwi miarni-dadasterk.cam/OfficialRecorda/PriniDacument aspx? QSe valent YBa

Mirarn-Dade CMficiat Records - Print Document

EXHIBIT “B" TO MORTGAGE/DEED OF TRUST
Environmental Matters

4 The term “Environmental Laws" means all federal, slate, local oe forsign bows relating to
pollution or protection of haman health or che environment Ginchiding, without limitation, surfies witer, ground
water, land surface or subsurface strata}, including without limitation, laws relating to erilesions: oe discharges.
releases or theeatened releases of chemicals, pollutints, contaminants, or industrial, nadicactive,-toxie-or hazardous
sutedances Or wastes into the envicontnent, or otherwise relating to the manufacture, processing, distdbution, ue,

‘beatment, storage, revyeling, disposal, iansport or handling of cheaticals, pollutants, contaminants, or industrial,

fediqaetive toxic or hasardous aubstances. or wastes, as well és all authorizations, codes, decrees, demands or
demand letiers, injunctions, judgments, lloanses, notices or notice letters, orders permits, plans or reguintions isaued,
entered promulgated or approved theruuncder, ,

i, Te the Grantor's knowledge after due investigation, the Grantor has obtmined ar te ine the process
of obtaining all pernits, licenses and other authorizations under the Enviromental Lows, and hag filed al
notifications that are required, with respect to the operation of the property under the Environmental Laws,

ii. ‘To the Grintor’s knowledge after due investigation, the Grantor is in compliance wih, and ac
third person bas committed any act which has resulted in noncomplince with, all terms and conditions, imitations,
obligations, peohibitions, requirements, metriedons, achedules, standants ard timetables conaned is the
Environmental Laws. The Grantor has ot received iweilten communication, whether fron goverimental
authorities, citzene’ groups. emdronmental congulinrds ar otherwise, that alleges that the Grantor is not in auch
compliance, .

iv, To the Grantor's knowledge aller due investigation, there is do civil, criminal or aiiministrative
action, claim, demand, demand latter, hearing, investigation, notics, notice letter, notice of vichition, groteediog or
sal pending or threatened against the Grantor, the Grantor's assets or properties relating to alleged violations of the
Enviconmontsl Laws,

v. To the Grantor's knowledge after due investigation, there are 10 preset Or past Ravironmental
Contiians in any way eolating to the Property. “Environmental Condiicns” means gre introduction inte the
environment of any pollution, including without limitation any contaminant, irritant or pollutant or other hazsrdons
substance (whether ar not upon the Propety and whether or no such pollution congtituted af the time therdof s
violation of any Environmental Lava as a result of any release af any kind whetsoover af any hazardous substnce

as deBned in the Environmental Laws) ay 4 result of which the Grantor figs or migy become Hable to any third party

of by reason of which any property of the Grintor or be subject to any len.

vi. To tho Grantot’s knowledge alter due inveatigntion, there is not now and has net Been at any
time in-the past soy inmallation, use, maintenance, repair testing, closwe or removal of any underground or above.
ground stonige tank or pipeline that was not in compliance with all Environmental Laws and there has been no
release from or rupture of any such tink or pipeline, including without limitation any release fom or in connection
with the filing or emptying of such tank: , ,

Vik. Croaiter ggrees. to indemalfy and hold Carter Bank & Trost and ite successors and ganigng
complaely hariloss from any and-all present or future Habilily pertining to the existence, presence or release oF
any hazardous substances as defined in the Environmental Laws on or adjacent to the real property desoriteal in the
Mortgage/Leed of Trust or in Exhibit “A” anached thereto,

Pe
oTPTIAL

Book28522/Page2604 CFN#20130783681 Page 12 of 13

EXHIBIT B42 of 12

TRIXAMM gn 28C SkGSODIRCigMb% NAGCEKBSA, .,

Se 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 28 of 43

A aih 5

qaita
se 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 29 of 43

TALE, a Miami-Dade Official Records - Print Document

Ee EA eet Fa Bei
bao Pe eae

EXHIBIT “A”
LEGAL DESCRIPTION

Lot 28, Block 3, of AMENDED PLAT OF FLEETWOOD SUBDIVISION,
according to the Plat thereof, as recorded in Plat Book 28, Page 34, of the
Public Records of Miamt-Dade County, Florida.

Bookzs522/Page2605 CFN#20130183681 Page 13 of 13

hitns:thwwe2.miamidadecierk,com/OficialRecerds PrintDocument.asex?QG=YaolTOaxry1 Vp 1 kK AMMy Ja %2bCkKGSCROGMEK2EGCEKBSA, . 433
EXHEBIT BTS of 12
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 30 of 43

Compasite Exhibit €

 

COMPOSITE EXHIBIT C dof
Case 1:19-cv-23825-UU Document 5-2

From: Dawd Horvath

Sent: Friday, October 19, 2018 4:24 PRA
Fou Joanne Mapes

Subject: FW Miami hostel

Entered on FLSD Docket 09/13/2019 Page 31 of 43

 

From: Dave Horvath eae
Sent: Friday, Novernber 09, 3012 E228 aN

¥ eo *} airy FE ‘al a weit SORES satires hecB ate kody

Subject: RE: Miami hostel

 

et,

Thank wou.

Se eee Meck Sono re ona)

    
 

From: Jerry Falwell J

  

Sent: Thursday, Novermb

 

Subject: PAL: Mian: hostel
tye

Sorry Fabwell, dr. “Ba
Disanetior and Preskigot
Ditfier of the Prenicterst

 

pe Be ERE Z. RST

To: Jerry Falwell
Subject: Re: Miami hostel

Dear Mr Fabvell

© 08, 2012 9:45 PM

Sent: Thursday, November 08, 2012 5: 9 PM

 

is very nice fo conduct business with a gentlanan . for ihe recard Jeannette Factolince is not
part of Majestic Properties Susan Gsle Office. She Jeannette) is amy wife and has her heanse

with Doral Isles Real estate for the record our conunissions means Susan and Luigi i believe

Susan hes the agreement with the seller to be 6 4,

Best Regards

Lue: Gallegas

Cn Thu, Nov 8, 2612 at 44% PM. Jeary Folorc! gi

 

 
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 32 of 43

Mary lage, dost fold me a few weeks.agn to communicate with him directly xo | sept hiey & aeaw LON, He is
reviewing but has fot yet somepted. Swe attached,

i hope you are doing wall

jerry Fahwedl, 3r.°84
CSemiedior and Presitent
Ufics of the Preuident

 

 

From: lui! gallegos (iiisAaaananinnn COE.
Sent: Thursday, Navember 08,2012 1:35 PM

Pe RR Pacer i ec Rope c rn cc Dt

 

Subject: Re: Miami hostel

DEAR JERRY HOPE EVERYTHING IS OK. ANY UP-DATE WITH THE CONTRACT 3?!

 

(as gst cee WROTE!

here is the note from jerry

the house is not Heated on the mis.

 

Hothing really to repert, Luigi, but) will let you know Ha centract is executed. Thank you!

 
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 33 of 43

ferry Pabwredl, 3c. 84
area vral President

Office of the President

 

Sibert: Uninecsiiy | Srenelvag Cfaareplivien for Chie? stan reed

 

Fram: luigl qallegos § Rhewnadt coe |

Sent: Friday, October 25, 2012 7:23 PM

FS SORES SSR RO ARRT

 

Subject: Re: Miami hostel

ne plesse if you need me reply via e mail

RR RS erry

   

: feOS SPU Sis ae Gan cue rion

On Pri Cet 26, 2072 at 7:16 PM rene s

Wet ees

 

Dtexted you earher, hue: Let me know if you did not recerve it please. Thanks
Sent from my Verizon Wireless Phone

--- Uriginal Mesaage ~--

 

From: luigi galleacs <i
Sent October 36 2008 10 2612

    
  

  
 

>, SUSE
— dearer scone, Jerry Fahwell ~_iallll EEE EEE
aboo.wane>

Subject: Ke: Miamn hosted

Te Al

TLappreciate if you kindly reply to me we the up-date formation about the nepotiations on this
property
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 34 of 43

Luigi Gallegos
(a@mac com> wrote:

 

Ok Chris, [know you must do what you must. Does that mean it will be a few weeks before
you can address the Miami hostel deal? [just want to be clear so | can communicate this to joe.
Thanks , susan

Sent from my iPhone

 

Thank you Susan, I promise you and Joe that will come down there in September and welcome
the opportunity to wrap this up face to face. I agree that the feelings between the buyer and
seller are very comfortable and look forward to concluding it, one way or the other, on that
basis. In order to avoid any misunderstandings or false starts, I must be totally knowledgeable
about what we are engaging in via the information you are providing as well as my own recon,
which I am at a disadvantage given the distance and prior unfamiliarity with your market.

When it rains, it pour....as luck would have it, there are several brokerage dealings I worked on
this summer that received a green light last week from my clients. This matter is important for
us to conclude, but with over $20 million now going hard, I need to primarily focus on serving
these clients for the next few weeks during their DD period, while finishing my background on
the hostel numbers and then I can give Joe and Jerry the attention this deserves without other
distractions. First come, first served, but the goal is to get them all done to everyone’s
satisfaction.

Christopher R. Doyle | Vice President
CBRE | Richmond | Retail Services

        
 

Richmond, VA 2323
Ce

Please consider the environment before printing this email.

This message and any attachments may be privileged, confidential or proprietary. If you are not

RAREST 0 4 of 70
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 35 of 43

the intended recipient of this email or believe that you have received this correspondence in
error, please contact the sender through the information provided above and permanently delete
this message.

  
 

From: susan gale [mailto Bee gag @me.con]
Sent: Wednesday, August 29, 2 10:01 AM

To: Doyle, Chris; Susan Gale

Ce: luigi gallegos; Jerry Falwell; Susan Gale; Ada Azarya
Subject: Re: Miami hostel

 

Ei Chris, [understand your points. | guess everyone can look at the market differently based on
many factors. There is a lot of research supporting the positive growth of the hospitality industry
in Miami and Miami beach. Tam looking at from my perspective and the incredible demand
that we have. I know that There were quite a few forclosures over the last 3 years . It seems that
we are at the end of the forclosure wave.

I also understand that joes expenses will differ from yours . I will explain that to him so that he
fully understands your position. . [ truly believe that a face to face meeting with joe to disuss
this and other points that impact your decision as far as the price , that you need to justify , would
be the best way to come to a mutually acceptable agreement by all parties. Let's try to set this
up. I know that joe feels very comfortable with you and Jerry,; he just has a great feeling .

I truly respect that fact that you are doing your due diligence up froni,so as to not waste
everyone's time . That is not the usual . lt makes all of us even

more comfortable

We will forward the monthly income for June July and August

RAREST 0 Oo of 70
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 36 of 43

Let me know if there is anything else you need

Have a Great day, best regards, susan gale

SV3DT8VN
Sent from my iPad

 

Bebre com> wrote:

Thank you for your email last night Susan, [ appreciate the update and prior rent number. It does
not factor into our price with Joe since we are buying a going concern, but there will be an
allocation of the price between the real estate and buying the business for tax purposes and the
rent number will help justify it.

My original requested the sales for June, July as well as the partial month of August along with
the corresponding occupancy rate. Please provide and I will advise if there is any further
interest.

I appreciate your views on how hot the Miami Beach RE market is, however, my recon is
proving otherwise. There are currently 7 hotel properties on the verge of foreclosure between
22nd street and Sth. Mostly on the Eastside of Miami Beach near Collins and Ocean. If Joe
wants to take it off the market then I cannot control that and it is his prerogative. I just need to
be comfortable with the income and expense costs in order to make a deal we can perform on
this sale. Lam not at that point since Joe pays his people cash with no withholding, some of them
live there as part of their compensation, the taxes will double or possible triple once this goes to
record, insurance for hostel liability issues is substantially more than just the Fire Insurance he
has on the butiding. It appears the expense side costs could be double what they are currently
running for Joe. Again, this is not Joe’s problem, but it would be ours, and if it does not make
sense going in for us, then it is a mute point and I do not want to take any more of your time in
this matter or waste Jerry’s money on due diligence for something that will not work. When we
make acceptable offers, we close because of the work we do up front. Due Diligence in the past
has only been to confirm what we understood going in.

On the income side, based on the numbers I have from various sources including Joe, there is

RAREST OG of 70
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 37 of 43

only one slamming month-March, along with Memorial Day week, 4th of July week and Labor
Day week. Other than that, the occupancy and rates are lower. I am still trying to justify the
$4.5 million offer we made and not there yet.

Luigi, thank you for your offer to provide your contract and addendum, but we have a hotel
contract that was drafted by a profession in these matters and will utilize it, if we can agree on a
final price with Joe in the future.

I must be in Charlottesville and DC the next few days on my brokerage business dealings, but
will respond once I get the complete information requested above.

Thank you for your continued efforts in this matter.

Christopher R. Doyle | Vice President
CBRE | Richmond | Retail Services
Richmond, VA 23230

  

Please consider the environment before printing this email.

This message and any attachments may be privileged, confidential or proprietary. If you are not
the intended recipient of this email or believe that you have received this correspondence in
error, please contact the sender through the information provided above and permanently delete
this message.

 
   

From: luigi gallegos
Sent: Wednesday, August 29
To: susan gale

Cc: Doyle, Chris; Jerry Falwell; Susan Gale; Ada Azarya
Subject: Re: Miami hostel

email corn]
2012 8:00 AM

 

2

Good Morning

RAREST Of of 70
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 38 of 43

i want to express my gratitude for the way you have handle this with prompt attention to the
matter. I agree that the market has improve very rapidly in the past weeks, 1 also have 2 cases
where the sellers have decided not to sell.. i have he draft commercial contract ready to be send
since in Florida we have such draft contract that does not required lawyer's.

after the contract is submitted to the seller he is the one that will create addendum's subject to
the buyer's approval and then the buyers will be if they wantt submited the contract to his
lawyer's for final approval

Best Regards

Luigi Gallegos

On Tue, Aug 28, 2012 at 10:07 PM, susan gale me.com> wrote:

 

Hi all, I just wanted to urge you to act as quickly as possible if you would like to proceed with
the Miami hostel. The market is so strong in miami, that many sellers are on the fence about
selling ; and they change their minds or raise the price . This has recently happened to us on a
few other deals Joe is making a very good income frorn the hostel in addition to the income
from the

retail component of the property. He is committed to,selling the hostel to you at this time. I's a
great property and there is very little outthere He is also willing to give you everything related

to the hostel and the name "Miami hostel”

he is also happy to meet with you personally to discuss anything you want and / or to wrap Up
this deal

RAMEBET Oo of 70
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 39 of 43

Best regards, susan gale

Sent from my iPad

luigi gallegos

luigi gallegos

luigi gallegos

 

luigi gallegos

RAMEBET Oo of 70
Case 1:19-cv-23825-UU Document 5-2 Entered on FLSD Docket 09/13/2019 Page 40 of 43

luigi gallegos

mAPHGET D TO of 10
HAS2CM Ase 1:19-cv-23825-UU Document 5Bemetste Stra hers DP DGeREtO9/13/2019 Page 41 of 43

*

 

x} IE THEORET COURT C2 THE EURVENTH UUDNNAL CRAUCUET IN BG FEM MEARE SADE CGUNTY, SUDHIDA.
Fr} CTAE COUNTY DUALiReT IN AN FOR BIAMOOE QEAITTY, SERS,

153

 

 

DIVISION JUDGMENT
ial CRIMINAL | [CO] frobation Viclaior CU Reta

f] OTHER fy Community Control Violator (7) Resentence

 

PLAINTIFE

THE STATE OF FLORIDA VS. LUGS GALLEGOS

DEFENDANT

 

CASE NUMBER: Fia4574

 

 

before this Court yegresariad by
of renord, and the Giate mprasanted by
State ‘s Attamey, and having:

fo the following crimes}
R ONA NOP TAKEN

the Dafendant, LUNG! GALLEGOS
C.LYONS PLA

T. PHOMAS

(CP been tied and found quily J} antered a plan of guilty

, being cersanally
his atiorsesy

a ASsdstant

 

 

 

ty entered 4 plea of role contandars

 

 

 

COUNT CRIME OFFENSE STATUTE NO. GEGREE GFCRIME | OBTS NO.
4 SRAND THERT FIRST DEGREE BIZ OTN) aid
iz O14 (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADJQDICATED QUILT Y af the above crirnals).

Clad’s wah addrass: saww miani-dadecieh com

 

Page 4s? 3.

dnd no cause being shown why the Delendaci should not be adjudicated. guilty, iF IS ORDEREG THAT the Delendant ig hereby

 

 

ee SiROT SH RAY RU?

pe of ie/la

Bk 29387 Pg 4930 CPN 20140782867 14/49/2014 09:42:57 Pg 1 of 3 Mia-Dade Cty, FL

mAPHET

hitps:/www2. miami-dadecierk com/Public-Records/PrintDocument. aspx?QS=YaoUfOzxry 20whWe2zsZ%2b 1 SoGhoGmkdsZzHCLVQTUL7SNnNaCihA...

1

ik}

wm
tWisi2@Ase 1:19-cv-23825-UU Document 5Wemepete ettie Rerares PP iidteeete9/13/2019 Page 42 of 43

 

BS. in THE CIRCUIT COURT OF THE ELEVENTH JUDIGIAL CIRCUIT IN AND FOR MIAMLDADE COUNTY, FLORIDA.
Pl INTHE COUNTY CQURT IN AND FOR MIAMLDAQE COUNTY, FLORIDA.

 

DIVISION CASE NUMBER
o-esit HARGESICOSTSIFEES

B82 craenat se ESiCOS $ ei34gy4

PC} OTHER ™

 

 

  

 

 

THE STATE OF FLORIDA v8. LUIGI GALLEGOS CLOCK IN’
ah i

Bees oe

PLAINTIER DEFENDANT hae

The Defendant is hereby ordered fo pay the following sum i checked:

BQ] city dollary (890.90) purswant to FS, 775.083(2) (Crime Prevention Fund (OM. GE471)
Five doiiare ($6.00) pursuant te FS. 938.0101 7858. 15 (County! Sate (LETTFY

Filly dolfers ($60.00) pursuant to FS. 938.03(4) iGrng Compensation Trust Fund {GCA}
“Awo Hundesd and twentyive dollars (8225.00) purscant to FS. OS8.08(1} (Local Cerninel Justios Trust Fund)
Sixty-five dollars (386.00) pursuant to FS. 999. 18507 1a} iAdd'l Court Costs (Ded. O4-4 483
Eighty dive dollars (886.00) pursuant to FS. 859.1850) yy Surcharge (Grd 65-123)
Three dollars (83.00) pursuant FS, 938. 182) (Teed Court (Oat, 98-185}

Cine hundred dotiars (£100.00) ourauant io FS. 938.2716) (Cost of Prosecution}

Asum of $20.00 pursuant te FS. 935.08 (Cnme Stopper's Peagram}

Fifty dollars {850.00} pursuant to FS. 27.5200} (Public Defender Applioation Fax}

One hundred dollars (6700.00) oursuant io FS. 938.28 (Cost of Deterse}

A gum of cen, PUPAE HO FB. 77S OBST (Fine)

 

ee puyeuantts FS. 838.04 (Surchage 6% ai Fine}
A sur of $500.00 pursuant io £8 TOSO7 IS) (Prostiition Cast Penaity)
Acsaan of $207.00 pursuant te F.5 938.08 (Domestic Violence Surcharge)
A sured S187,.00 pursuant to. FS, 038.005 (Rape Grists Teast)

3:

A.Sien oF B481..00 pursuant to FS: O28. 1004} (Child Advocacy Trust

ROOODOODOSB BRERA RAE

& sun of 8180.00 pursuaritie FS. 988.25 (PLE Operation Trust Fund

Py A sum of
Other TOTALS S763.00

a PEPBBANLI FS ORCS Aioohol &.Crug Abuse)

 

  
 

DONE AND ORDERED in Open Court in Miami-Dade County, Flonde this

 

 

 

CLKATT 443 Raw Tstt Page | 2 ot 3 Clarke web addresx: www imiarniniadtacierk cone

Bk 20087 Pg 4531 CEN 20140782867 11/19/2014 09:42:57 Pg 2 of 3 Mia-Dade Cty, FL

“eee eet | | EXHIBIT E 2 of 3
hitps:/Awww2.miami-dadecierk com/Public-Records/Printbocument.aspx?QS= Yao UfOzxry 20whWe2zsZ%2b 1 SoGhoGmkdsZzHCLVvQTIL7SNANa@CthaA... 2/3

ip)
NAS ASe 1:19-cv-23825-UU Document 5MemEyete eta heRes DP Doteret9/13/2019 Page 43 of 43

 

 

 

 

 

 

4 es i THE CROART COURT OF THE BLEVEN TH JUCHCIAL CHIGUIT IN-AND FOR Mie apt CQUNTy, FORTS.
TY GRTHE COUNTS COURT UN OND POR DIAL REDE COGHTY: FLORIDA,

DIVISION

ef CRIMINAL FINGERPRINTS OF DEFENDANT

fc OTHER

THE STATE OF FLORIDA VEL a

Hheager
“ : 3 Kod
PLAINTIFF DEFENDANT
CASE NUMBER: 479. yao!

 

 

. . . GLOCE IN
| herby cartify that the foregoing Angerprinis on this judgment are the yicoomnostnosomocranecntnsa pioonnisnenny ny

  
 

 

 

 

 

 

 

fingerprints of the defendant named above, and that they were placed thereon by - I Per
said defendant in ny presence, in open court, on this date arc that the defendant “Ne ee
provides the Gealow Savial Security Nurnber dr was unable to provide said number so
ae indicated. sm 3
; AUG 12 2016
Wi unas: (Or
Fingerprints taken by/_* /¢ ts LAMA. UL Cher
Name f Tite oe
FINGERPRINTS OF DEFENDANT
1. BR. Thamb 2. R. index 3. RB, Middle 4. Kh. Ring 3, R. Lite

 

  

 

 

 

 

 

 

 

 

1. L. Thumb 2.1. Index 3.1L. Middle 4.0. Ring $.L, Litde
Social Security Number of Defendant .

  
 

 

DONE AND ORDERED in Qoen Court in Miami-Dade County, Farid ‘

 

      

 

     
 

 

 

 

Page 3of 3 SAMANTHA RUIZ-COHEN
fet
e
CLHART 854 REMOTES Clark's wab address: www mighhi-dadecten com

Bk 29387 Pg 4932 CPN 20140782867 11/19/2014 09:42:57 Pg 3 of 3 Mia-Dade Cty, FL

EARHBTT ES ofS
hitps:/Awww2.miami-dadecierk com/Public-Records/Printbocument.aspx?QS= Yao UfOzxry 20whWe2zsZ%2b 1 SoGhoGmkdsZzHCLVQTIL7SNANaCthaA... 3/3
